      Case 1:19-cv-07200-JSR Document 27 Filed 11/06/19 Page 1 of 10
                                                  11 USDCSDNY
                                                  llooCUMENT
                                                  ., '
UNITED STATES DISTRICT COURT                      ,. EL.ijCTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                     I >OC #: _ _--t1-+t'-l-......-
-----------------------------------x
FAZE CLAN INC. ,                                                                    ~~~=):
                                                 ~l)A:::::::TE:::::,::::T·=·rr=.E=D~:


     Plaintiff,
                                                    19-cv-7200(JSR)
          -v-
                                                    OPINION AND ORDER
TURNER TENNEY,

     Defendant.
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     The defendant has moved to dismiss or stay this action

under Colorado River Water Conservation Dist. v. United States,

424 U.S. 800 (1976), in favor of two parallel California

proceedings. For the following reasons, the motion is denied.

     The instant action is the third lawsuit ari~ing from a

dispute between Faze Clan and Turner Tenney. Faze Clan, a

California-based "esports and entertainment organization,"

Compl. 1 15, argues that a contract exists between it and

Tenney, a professional video gamer and social media celebrity.
                                                              I

The complaint alleges that this contract - the "Gamer

Agreement," Compl., ECF No. 1, 1 2 - essentially provides that

Faze Clan will promote and support Tenney's career in exchange

for a portion of his earnings, a noncompete provision, and some

intellectual property rights, Compl. 11 19-27. Faze Clan asserts

eight causes of action against Tenney, most sounding in breach

of contract, for withholding revenue from Faze Clan, disparaging

                                    1
      Case 1:19-cv-07200-JSR Document 27 Filed 11/06/19 Page 2 of 10



Faze Clan, attempting to start an "esports" organization to

rival Faze Clan, and other actions. Compl. ~~ 37-78.

     Tenney's position is that Faze Clan has breached the Gamer

Agreement and that part or all of the contract is void ab initio

under various California state law grounds, including the

California Talent Agency Act (TAA), Cal. Lab. Code§§ 1700 et
                                                      1
~ - See Mem. of Law in Support of Def.'s Mot. to Dismiss or

Stay the Action ("Mot."), ECF No. 18, at 2-4. In May 2010

about ten weeks before Faze Clan brought the instant action

Tenney initiated two proceedings in California to assert his

claims against Faze Clan. The first proceeding, before the

California Labor Commissioner, asserts that the Gamer Agreement

is void ab initio under the TAA on the ground that Faze Clan is

acting as an unlicensed talent agency. Mot. at 1-3. The second

proceeding, in Los Angeles Superior Court, asserts the other

state law claims. Id. at 2-4.

     Tenney now moves to dismiss or stay the instant action in

favor of the two California proceedings under t~e Colorado River
                                                      <



abstention doctrine. Relevant to the Court's decision whether to

abstain, however, is the fact that the Gamer Agreement also

contains a mandatory and exclusive forum selection clause and

choice of law clause in favor of New York, as well as consents

by both parties to personal jurisdiction in the state and

federal courts of New York:

                                    2
     Case 1:19-cv-07200-JSR Document 27 Filed 11/06/19 Page 3 of 10



     This Agreement shall be governed and const~ued in
     accordance with the laws of the State of New York without
     regard to its conflict of laws principles.: The Parties
     submit exclusively to the state or federal' courts located
     in New York, NY for any claim hereunder and each Party
     consents to the jurisdiction thereof.

Compl.   ~   14. The Court's analysis of the Colorado River factors.

that follows thus occurs in the context of what appears to be an

obvious attempt by defendant to avoid a binding and enforceable

forum selection clause.

     The Colorado River abstention doctrine provides that "[i]n

'exceptional circumstances,' and in deference to parallel state

court proceedings, the court may decline to exercise

jurisdiction over a properly presented federal ~laim in order to

further the interests of      '[w]ise judicial administration,

giving regard to conservation of judicial resources and
                                                      j



comprehensive disposition,of litigation.'" Am. Disposal Servs.,

Inc. v. O'Brien, 839 F.2d 84, 87        (2d Cir. 1988), (quoting

Colorado River, 424 U.S. at 817)        (second altera~ion in

original). In any Colorado River analysis, "thel balance is

heavily weighted in favor of the exercise of jurisdiction" by

the federal court. Niagara Mohawk Power Corp. v. Hudson River-

Black River Regulating Dist., 673 F.3d 84, 100 (2d Cir. 2012)

(quoting Woodford v. Cmty. Action Agency of Greene Cnty., Inc.,

239 F.3d 517, 522     (2d Cir. 2001)).




                                    3
     Case 1:19-cv-07200-JSR Document 27 Filed 11/06/19 Page 4 of 10



     When evaluating a motion for Colorado River abstention,

courts consider six factors: "(1) whether the controversy

involves a res over which one of the courts has assumed

jurisdiction;   (2) whether the federal forum is less inconvenient

than the other for the parties;     (3) whether staying or

dismissing the federal action will avoid piecemeal litigation;

(4) the order in which the actions were filed, and whether

proceedings have advanced more in one forum than in the other;

(5) whether federal law provides the rule of decision; and (6)

whether the state procedures are adequate to protect the

plaintiff's federal rights." Niagara, 673 F.3d ;at 100-01

(quoting Woodford, 239 F.3d at 522).

     Here, the only factor that materially counsels in favor of

abstention is the third: the desire to avoid piecemeal

litigation. The denial of Tenney's motion forces the parties, at

least initially, to litigate their dispute in three forums

simultaneously, which raises some concerns about "conservation

of judicial resources." Colorado River, 424 U.S. at 817. There
                                                     '
is also a chance that, assuming a later decision on the merits

that the California Labor Commissioner has exclusive

jurisdiction over the TAA claim, as Tenney arg~es, see Mem. of

Law in Further Support of Def.'s Mot. to Dismiss or Stay the

Action, ECF No. 23, at 3 & 6-7, allowing this lawsuit to proceed

could require the parties to obtain final judgments in two

                                     4
     Case 1:19-cv-07200-JSR Document 27 Filed 11/06/19 Page 5 of 10



different proceedings. This case does, therefore, pose at least

a risk of piecemeal litigation.

     While on at least one occasion the Supreme: Court

characterized the avoidance of piecemeal litigation as

"paramount" in a Colorado River analysis, Moses H. Cone Mem'l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 19 (1983), here,

nevertheless, the Court finds that these concerns do not rise to

the level of an "exceptional" circumstance that would justify

abstention. Colorado River, 424 U.S. at 813. Because the three

proceedings all involve the same dispute between the same two

parties, a decision in one proceeding would generally have

preclusive effect in the other two, which sign{ficantly reduces

any concern about piecemeal litigation. See Niagara, 673 F.3d at

101-02 ("[T]he primary context in which we have

affirmed Colorado River abstention in order to avoid piecemeal

adjudication has involved lawsuits that posed a risk of

inconsistent outcomes not preventable by principles of res

judicata and collateral estoppel.")      (quoting w6odford, 239 F.3d

at 524). The only conceivable situation where the preclusive

effect of one proceeding would not eliminate the risk of

piecemeal litigation in this dispute is that mentioned above:

where one proceeding holds that the California Labor

Commissioner has exclusive jurisdiction over the TAA claim,

while another finds that this Court has exclusive jurisdiction

                                    5
     Case 1:19-cv-07200-JSR Document 27 Filed 11/06/19 Page 6 of 10



over all other claims. But such an outcome, at this point, is

purely speculative.
                                                      '
     Tenney relies in his reply brief on Flowers v. From the

Future, LLC, Case No. TAC 10-06, CA Dep't Lab., 2007 WL 9701601

(Jan. 19, 2007), in which the Labor Commissioner denied a motion

to dismiss on the ground that a TAA claim was not waivable by a

foreign forum selection and choice of law clau~e. But as Faze

Clan argued at the hearing on this motion, this was not a

published decision, and its precedential effect as an

interpretation of California law is uncertain. At the very

least, there is a colorable controversy, not briefed in this

proceeding, as to whether Tenney waived his TAA claim before the

Labor Commissioner by entering into the Gamer Agreement, and

this reduces the salience of the piecemeal litigation factor in

the Court's Colorado River analysis.

     In effect, Tenney seeks to create something like a

categorical rule that Colorado River excuses litigants from

foreign forum selection clauses whenever those:parties can find

a home-state contract defense that is conceiva~ly nonwaivable.

Such a rule would stray far from Colorado River's own

instruction that federal courts have a "virtually unflagging

obligation .       to exercise the jurisdiction given them." 424

U.S. at 817. It would also mean that one of the six Colorado

River factors automatically outweighs the other five.

                                    6
     Case 1:19-cv-07200-JSR Document 27 Filed 11/06/19 Page 7 of 10



     And, as noted, the other five factors do not support

Tenney's motion. First, this is not an in rem a'ction, so the

first factor counsels against abstention in any form. As to the

second factor, while California is arguably thi more convenient

forum because the relevant interactions between FaZe Clan and

Tenney largely occurred in California, Mot. at 13-14, the

plaintiff persuasively argues that Tenney's consent to a New

York forum selection clause should be deemed to waive any such

argument under this factor, or at least to hug~ly reduce its

relevance. See RECAP Invs. XI-Fund A, L.P. v. McCullough Harris,

LLC, 760 F. Supp. 2d 368, 371 (S.D.N.Y. 2010)        (noting in a

Colorado River analysis that "[b]y agreeing to the exclusive

jurisdiction of New York courts, the parties necessarily

acknowledge that New York is not an inconvenient forum.")

     As to the fourth factor (piecemeal litigation being the

third factor), while Tenney initiated the two California actions

before Faze Clan filed the instant proceeding, 'both of the

California actions remain in their very early stages, with

discovery yet to commence, Oppo. of Pl. FaZe Clan Inc. to Def.'s

Mot. to Dismiss or Stay the Action, ECF No. 20, at 12, so any

argument in favor of abstention arising from this factor is

weak. Furthermore, it cannot be the case that eolorado River

allows parties to avoid a mandatory forum selection clause in a



                                    7
     Case 1:19-cv-07200-JSR Document 27 Filed 11/06/19 Page 8 of 10



contract simply by beating their adversary to the courthouse by

a period of several weeks.

     As to the fifth factor,     state law will proyide the rule of

decision for most of the causes of action asserted in FaZe

Clan's complaint, though there is also a cause of action for

misappropriation of trade secrets under federal: law. Compl. ':!!':!I

54-60. But the enforceability of the New York choice-of-law

clause, and therefore whether New York and/or California law

will provide the rule of decision, is at issue 1in this case. To

the extent New York law applies, this Court is the more

competent forum, and in any case, federal courts are fully

capable of applying either New York or California law, a common

situation in this federal District.

     As to the sixth factor, although the California procedures

would sufficiently protect Faze Clan's rights, :most courts to

consider this issue regard the sixth factor as being "largely

neutral." Estee Lauder Cos. Inc. v. Batra, 430 F. Supp. 2d 158,

169 (S.D.N.Y. 2006); see also id.       (quoting In re Asbestos

Litig.,   963 F. Supp. 247, 253 (S.D.N.Y. 1997))' ("Although any

possible inadequacy of the state forum to protect the federal

plaintiff's rights would provide a strong reason to exercise

federal jurisdiction, the adequacy of the state forum does not

weigh heavily in favor of dismissal pursuant to Colorado

River.") .

                                    8
     Case 1:19-cv-07200-JSR Document 27 Filed 11/06/19 Page 9 of 10


                                                      '
     After weighing all six factors, the Court ~inds that the

balance of the six Colorado River factors does not justify

dismissing or staying the instant case.

     Finally, Tenney argues in the alternative that the Court

should dismiss this action under Fed. R. Civ. P. 12(b) (2) for

lack of_personal jurisdiction. Tenney is a resident of Florida,

and the only basis for personal jurisdiction in New York is the

consent language in the forum selection clause of the Gamer

Agreement, Compl.   ~   14, which Tenney argues is ,void. Mot. at 19.

But this argument also fails. What a plaintiff 'must show to

establish personal jurisdiction over the defendant "varies

depending on the procedural posture of the lit{gation."

Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., ,722 F.3d 81, 84

(2d Cir. 2013)   (quoting Ball v. Metallurgie Hoboken-Overpelt,

S.A., 902 F.2d 194, 197 (2d Cir. 1990)). At the motion to

dismiss stage, a plaintiff must only make a "prima facie"

showing of personal jurisdiction over a defendant. Id. Here,

there is no dispute that the Gamer Agreement, to which Tenney is

a party, contains language consenting to personal jurisdiction

in New York. Compl.     ~   14. This is enough to defeat the 12(b) (2)

motion to dismiss. Whether this portion of the1contract is

enforceable is a question for the Court to decide at a later

stage of the litigation.




                                      9
     Case 1:19-cv-07200-JSR Document 27 Filed 11/06/19 Page 10 of 10



     The Court has also considered the defendant's other

arguments and finds them unpersuasive. The defendant's motion is

therefore denied. The plaintiff's proposed case management plan

is adopted, and the parties are directed to appear at a final

pre-trial conference, at which the Court will hear oral argument

on any post-discovery summary judgment motions, on March 4, 2020

at 4 PM.

     SO ORDERED

Dated:     New York, NY
           October   'JI,   2019              JED S. RAKOFF, U.S.D.J.




                                    10
